DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2017/0062683) (“Chen”).
Regarding Claim 1, Chen teaches a display device comprising a display portion comprising a plurality of pixels (see Figure 9), wherein each of the pixels comprises an anode (Figure 4, item 150), a cathode (Figure 4, item 160), and a light-emitting diode (Figure 4, item 120a) disposed between the anode and the cathode, the light-emitting diode comprises an emitting layer (Figure 4, item 123) and a resistive layer (Figure 4, item 130) partly overlapping the emitting layer in planar view (see Figure 4).  Chen does not specifically teach a width w of a region of the emitting layer which does not overlap the resistive layer and a thickness d of the light-emitting diode satisfy w/d > 1.  However, Chen does teach a device thickness of an LED structure down to 300nm (¶0074-0075) and an LED structure with an opening width of 2 µm in a 20 µm wide device (¶0105), leading to a ratio w/d greater than 1 if combined.   It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the combined teachings of Chen, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding Claim 2, Chen further teaches a region in which the emitting layer and the resistive layer do not overlap is disposed sandwiched between two regions in which the emitting layer and the resistive layer overlap (see Figure 4, note overlap of 130 and 123 on left and right with no overlap between the two regions).
Regarding Claim 3, Chen further teaches a region in which the emitting layer and the resistive layer overlap is disposed sandwiched between two regions in which the emitting layer and the resistive layer do not overlap (¶0076 – note this is inherent if the micro-LEDs have more than one opening as disclosed).
Regarding Claim 4, Chen further teaches a region in which the emitting layer and the resistive layer do not overlap has a rectangular shape in planar view (¶0076).
Regarding Claim 5, Chen further teaches a region in which the emitting layer and the resistive layer do not overlap has a circular shape in planar view (¶0076).
Regarding Claim 6, Chen further teaches a region in which the emitting layer and the resistive layer do not overlap has a triangular shape or a polygonal shape with same or more sides than a pentagonal shape (¶0076).
Regarding Claim 7, Chen further teaches the light-emitting diode comprises a light- emitting diode electrode (Figure 4, item 140), a light-emitting diode substrate (Figure 4, bottom section of 122) on the light-emitting diode electrode, an n- type clad layer (Figure 4, top section of 122, ¶0073) on the light-emitting diode substrate, the emitting layer (Figure 4, item 123) on the n-type clad layer, a p-type clad layer (Figure 4, item 124, ¶0073) on the emitting layer, and the resistive layer (Figure 4, item 130) on the p-type clad layer.
Regarding Claim 8, Chen further teaches the light-emitting diode comprises a light- emitting diode electrode (Figure 6B, item 140), a light-emitting diode substrate on the light-emitting diode electrode (Figure 6B, bottom section of 122), the resistive layer on the light-emitting diode substrate (Figure 6B, item 130), an n-type clad layer (Figure 6B, top section of 122) on the resistive layer, the emitting layer (Figure 6B, item 123) on the n-type clad layer, and a p-type clad layer (Figure 6B, item 124) on the emitting layer.
Regarding Claim 9, Chen further teaches the light-emitting diode comprises a light- emitting diode electrode (Figure 6E item 140), an n-type clad layer (Figure 6E, item 122) on the light-emitting diode electrode, the emitting layer (Figure 6E, item 123) on the n-type clad layer, a p-type clad layer (Figure 6E, bottom of 124) on the emitting layer, the resistive layer (Figure 6E, item 130) on the p-type clad layer, and a light-emitting diode substrate (Figure 6E, top of item 124) n the resistive layer.
Regarding Claim 10, Chen further teaches the light-emitting diode comprises a light- emitting diode electrode (Figure 5, item 140), the resistive layer (Figure 5, item 130) on the light-emitting diode electrode, an n-type clad layer (Figure 5, item 122) on the resistive layer, the emitting layer (Figure 5, item 123) on the n-type clad layer, a p-type clad layer (Figure 5, bottom item 124) on the emitting layer, and a light-emitting diode substrate (Figure 5, top of item 124) on the p-type clad layer.
Regarding Claim 11, Chen further teaches the resistive layer is group III-IV compound semiconductor (¶0125).






Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, and further in view of Hsu (US Patent Application Publication No. 2017/0213496) (“Hsu”).
Regarding Claim 12, Chen teaches Claim 1 as indicated above. Chen does not specifically teach the pixels comprise a first pixel which emits red light, a second pixel which emits green light, and a third pixel which emits blue light, the first pixel, the second pixel and the third pixel comprise a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode, respectively, and an area of a region in which the emitting layer of the red light-emitting diode and the resistive layer do not overlap is greater than an area of a region in which the emitting layer of the green light-emitting diode and the resistive layer do not overlap, but less than an area of a region in which the emitting layer of the blue light-emitting diode and the resistive layer do not overlap. However, Hsu teaches forming a pixel array with subpixels made of individual red, green, and blue devices (see Figure 3 and Figure 4, items 300-1, 300-2, and 300-3 – note size differences) all with different size emission planes (see Figure 3, items P1, P2, P3). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the size ratios of the emission areas in the different pixels of Chen as taught by Hsu, as Hsu further teaches optimizing the sizes allows for color matching of the emission which will directly display the proper color temperature (¶0017-0018).
Regarding Claim 13, Chen teaches Claim 1 as indicated above. Chen does not specifically teach the pixels comprise a first pixel which emits red light, a second pixel which emits green light, and a third pixel which emits blue light, the first pixel, the second pixel and the third pixel comprise a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode, respectively, and a width of a region in which the emitting layer of the red light-emitting diode and the resistive layer do not overlap is greater than a width of a region in which the emitting layer of the green light-emitting diode and the resistive layer do not overlap, but less than a width of a region in which the emitting layer of the blue light-emitting diode and the resistive layer do not overlap. However, Hsu teaches forming a pixel array with subpixels made of individual red, green, and blue devices (see Figure 3 and Figure 4, items 300-1, 300-2, and 300-3 – note size differences) all with different size emission planes (see Figure 3, items P1, P2, P3). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the size ratios of the emission areas in the different pixels of Chen as taught by Hsu, as Hsu further teaches optimizing the sizes allows for color matching of the emission which will directly display the proper color temperature (¶0017-0018).
Regarding Claim 14, Chen teaches Claim 1 as indicated above. Chen does not specifically teach the pixels comprise a first pixel which emits red light, a second pixel which emits green light, and a third pixel which emits blue light, the first pixel, the second pixel and the third pixel comprise a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode, respectively, and a thickness of the resistive layer of the red light-emitting diode is less than a thickness of the resistive layer of the green light-emitting diode, but greater than a thickness of the resistive layer of the blue light-emitting diode. However, Hsu teaches forming a pixel array with subpixels made of individual red, green, and blue devices (see Figure 3 and Figure 4, items 300-1, 300-2, and 300-3 – note size differences) all with different size emission planes (see Figure 3, items P1, P2, P3). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the size ratios of the emission areas in the different pixels of Chen as taught by Hsu, as Hsu further teaches optimizing the sizes allows for color matching of the emission which will directly display the proper color temperature (¶0017-0018).
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US Patent Application Publication No. 2015/0349200)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891